EXHIBIT 10.3

 

HUTTIG BUILDING PRODUCTS, INC.

EMPLOYMENT/SEVERANCE AGREEMENT

 

AGREEMENT by and between HUTTIG BUILDING PRODUCTS, INC., a Delaware corporation
(the “Company”), and
Carl A. Liliequist (the “Employee”), dated December 22, 2000.

 

The Board of Directors of the Company (the “Board”), on the advice of its
Organization and Compensation Committee, has determined that it is in the best
interests of the Company and its shareholders to assure that the Company will
have the continued dedication of the Employee as Regional Vice President of the
Company, notwithstanding the possibility, threat, or occurrence of a Change of
Control (as defined below) of the Company. The Board believes it is imperative
to diminish the inevitable distraction of the Employee by virtue of the personal
uncertainties and risks created by a pending or threatened Change of Control, to
encourage the Employee’s full attention and dedication to the Company currently
and in the event of any threatened or pending Change of Control, and to provide
the Employee with compensation arrangements upon a Change of Control which
provide the Employee with individual financial security and which are
competitive with those of other corporations and, in order to accomplish these
objectives, the Board has caused the Company to enter into this Agreement. This
Agreement shall generally become effective on the Effective Date, provided that
the covenants contained in Section 10 of this Agreement shall be effective
immediately upon execution of this Agreement.

 

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

 

1. Certain Definitions.

 

(a) The “Effective Date” shall be the first date during the “Change of Control
Period” (as defined in Section 1(b)) on which a Change of Control occurs.
Anything in this Agreement to the contrary notwithstanding, if the Employee’s
employment with the Company is terminated prior to the date on which a Change of
Control occurs, and it is reasonably demonstrated that such termination (1) was
at the request of a third party who has taken steps reasonably calculated to
effect a Change of Control or (2) otherwise arose in connection with or
anticipation of a Change of Control, then for all purposes of this Agreement the
“Effective Date” shall mean the date immediately prior to the date of such
termination.

 

(b) The “Change of Control Period” is the period commencing on the date hereof
and ending on the earlier to occur of (i) the third anniversary of such date or
(ii) the first day of the month next following the Employee’s normal retirement
date (“Normal Retirement Date”) under the Huttig Building Products, Inc. Savings
& Investment Plan, or any successor retirement plan (the “Retirement Plan”);
provided, however, that commencing on the date one year after the date hereof,
and on each annual anniversary of such date (such date and each annual
anniversary thereof is hereinafter referred to as the “Renewal Date”), the
Change of Control Period shall be automatically extended so as to terminate on
the earlier of (x) three years from such Renewal Date or (y) the first day of
the month coinciding with or next following the Employee’s Normal Retirement
Date, unless at least 60 days prior to the Renewal Date the Company shall give
notice that the Change of Control Period shall not be so extended.

 

1



--------------------------------------------------------------------------------

2. Change of Control. For the purpose of this Agreement, a “Change of Control”
shall mean:

 

(i) The acquisition, other than from the Company, by any individual, entity or
group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or
more of either the then outstanding shares of common stock of the Company or the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors, but excluding, for this
purpose, any such acquisition by the Company or any of its subsidiaries, by The
Rugby Group Ltd. or any direct transferee from The Rugby Group plc, or any
employee benefit plan (or related trust) of the Company or its subsidiaries, or
any corporation with respect to which, following such acquisition, more than 50%
of, respectively, the then outstanding shares of common stock of such
corporation and the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by substantially
the same individuals and entities who were the beneficial owners, respectively,
of the common stock and voting securities of the Company immediately prior to
such acquisition in substantially the same proportion as their ownership,
immediately prior to such acquisition, of the then outstanding shares of common
stock of the Company or the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors, as the case may be; or

 

(ii) Individuals who, as of the date hereof, constitute the Board (as of the
date hereof the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board, provided that any individual becoming a director
subsequent to the date hereof whose election, or nomination for election by the
Company’s shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office is in connection
with an actual or threatened election contest relating to the election of the
Directors of the Company (as such terms are used in Rule 14a-11 of Regulation
14A promulgated under the Exchange Act); or

 

(iii) Approval by the stockholders of the Company of a reorganization, merger or
consolidation, in each case, with respect to which substantially the same
individuals and entities who were the respective beneficial owners of the common
stock and voting securities of the Company immediately prior to such
reorganization, merger or consolidation do not, following such reorganization,
merger or consolidation, beneficially own, directly or indirectly, more than 50%
of, respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such reorganization, merger or consolidation, or a complete
liquidation or dissolution of the Company or of the sale or other disposition of
all or substantially all of the assets of the Company.

 

3. Employment Period. The Company hereby agrees to continue the Employee in its
employ, and the Employee hereby agrees to remain in the employ of the Company,
for the period commencing on the Effective Date and ending on the earlier to
occur of (a) the third anniversary of such date or (b) the first day of the
month coinciding with or next following the Employee’s Normal Retirement Date
(the “Employment Period”).

 

2



--------------------------------------------------------------------------------

4. Terms of Employment.

 

(a) Position and Duties. During the Employment Period, and excluding any periods
of vacation and sick leave to which the Employee is entitled, the Employee
agrees to devote reasonable attention and time during normal business hours to
the business and affairs of the Company and, to the extent necessary to
discharge the responsibilities assigned to the Employee hereunder, to use the
Employee’s reasonable best efforts to perform faithfully and efficiently such
responsibilities. It is expressly understood and agreed that to the extent that
any outside activities have been conducted by the Employee prior to the
Effective Date, the continued conduct of such activities (or the conduct of
activities similar in nature and scope thereto) subsequent to the Effective Date
shall not thereafter be deemed to interfere with the performance of the
Employee’s responsibilities to the Company.

 

(b) Compensation.

 

(i) Base Salary. During the Employment Period, the Employee shall receive an
annual base salary (“Base Salary”) at a rate at least equal to twelve times the
highest monthly base salary paid or payable to the Employee by the Company
during the twelve-month period immediately preceding the month in which the
Effective Date occurs. During the Employment Period, the Base Salary shall be
reviewed at least annually and shall be increased at any time and from time to
time as shall be substantially consistent with increases in base salary awarded
in the ordinary course of business to other key employees of the Company and its
subsidiaries. Any increase in Base Salary shall not serve to limit or reduce any
other obligation to the Employee under this Agreement. Base Salary shall not be
reduced after any such increase.

 

(ii) Annual Bonus. In addition to Base Salary, the Employee shall be eligible
(but not entitled) to receive, for each fiscal year during the Employment
Period, an annual bonus (an “Annual Bonus”) (either pursuant to any incentive
compensation plan maintained by the Company or otherwise) in cash on the same
basis as in the fiscal year immediately preceding the fiscal year in which the
Effective Date occurs or, if more favorable to the Employee, on the same basis
as awarded at any time thereafter to other key employees of the Company and its
subsidiaries.

 

(iii) Incentive, Savings and Retirement Plans. In addition to Base Salary and
Annual Bonus payable as hereinabove provided, the Employee shall be entitled to
participate during the Employment Period in all incentive, savings and
retirement plans, practices, policies and programs applicable to other key
employees of the Company and its subsidiaries.

 

Such plans, practices, policies and programs, in the aggregate, shall provide
the Employee with compensation, benefits and reward opportunities at least as
favorable in the aggregate as the most favorable of such compensation, benefits
and reward opportunities provided by the Company for the Employee under such
plans, practices, policies and programs as in effect at any time during the
90-day period immediately preceding the Effective Date or, if more favorable to
the Employee, as provided at any time thereafter with respect to other key
employees of the Company and its subsidiaries.

 

3



--------------------------------------------------------------------------------

(iv) Welfare Benefit Plans. During the Employment Period, the Employee and/or
the Employee’s family, as the case may be, shall be eligible for participation
in and shall receive all benefits under welfare benefit plans, practices,
policies and programs provided by the Company and its subsidiaries (including,
without limitation, medical, prescription, dental, disability, salary
continuance, employee life, group life, accidental death and travel accident
insurance plans and programs), at least as favorable as the most favorable of
such plans, practices, policies and programs in effect at any time during the
90-day period immediately preceding the Effective Date or, if more favorable to
the Employee and/or the Employee’s family, as in effect at any time thereafter
with respect to other key employees of the Company and its subsidiaries.

 

(v) Expenses. During the Employment Period, the Employee shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred by the
Employee in accordance with the most favorable policies, practices and
procedures of the Company and its subsidiaries in effect at any time during the
90-day period immediately preceding the Effective Date or, if more favorable to
the Employee, as in effect at any time thereafter with respect to other key
employees of the Company and its subsidiaries.

 

(vi) Fringe Benefits. During the Employment Period, the Employee shall be
entitled to fringe benefits, including use of an automobile and payment of
related expenses, in accordance with the most favorable plans, practices,
programs and policies of the Company and its subsidiaries in effect at any time
during the 90-day period immediately preceding the Effective Date or, if more
favorable to the Employee, as in effect at any time thereafter with respect to
other key employees of the Company and its subsidiaries.

 

(vii) Office and Support Staff. During the Employment Period, the Employee shall
be entitled to an office or offices of a size and with furnishings and other
appointments, and to secretarial and other assistance, at least equal to the
most favorable of the foregoing provided to the Employee by the Company and its
subsidiaries at any time during the 90-day period immediately preceding the
Effective Date or, if more favorable to the Employee, as provided at any time
thereafter with respect to other key employees of the Company and its
subsidiaries.

 

(viii) Vacation. During the Employment Period, the Employee shall be entitled to
paid vacation in accordance with the most favorable plans, policies, programs
and practices of the Company and its subsidiaries as in effect at any time
during the 90-day period immediately preceding the Effective Date or, if more
favorable to the Employee, as in effect at any time thereafter with respect to
other key employees of the Company and its subsidiaries.

 

5. Termination.

 

(a) Death or Disability. This Agreement shall terminate automatically upon the
Employee’s death. If the Company determines in good faith that the Disability of
the Employee has occurred (pursuant to the definition of “Disability” set forth
below), it may give to the Employee written notice (given in accordance with
Section 12(b) hereof) of its intention to terminate the Employee’s employment.
In such event, the Employee’s employment with the Company shall terminate
effective on the 30th day after receipt of such notice by the Employee

 

4



--------------------------------------------------------------------------------

(the “Disability Effective Date”), provided that, within the 30 days after such
receipt, the Employee shall not have returned to full-time performance of the
Employee’s duties. For purposes of this Agreement, “Disability” means disability
which, at least 26 weeks after its commencement, is determined to be total and
permanent by a physician selected by the Company or its insurers and acceptable
to the Employee or the Employee’s legal representative (such agreement as to
acceptability not to be withheld unreasonably).

 

(b) Cause. The Company may terminate the Employee’s employment for “Cause.” For
purposes of this Agreement, “Cause” shall constitute either (i) personal
dishonesty or breach of fiduciary duty involving personal profit at the expense
of the Company (ii) repeated violations by the Employee of the Employee’s
obligations under Section 4(a) of this Agreement which are demonstrably willful
and deliberate on the Employee’s part and which are not remedied in a reasonable
period of time after receipt of written notice from the Company or (iii) the
commission of a criminal act related to the performance of duties, or the
furnishing of proprietary confidential information about the Company to a
competitor, or potential competitor, or third party whose interests are adverse
to those of the Company; (iv) habitual intoxication by alcohol or drugs during
work hours; or (v) conviction of a felony.

 

(c) Good Reason. The Employee’s employment may be terminated by the Employee for
Good Reason. For purposes of this Agreement, “Good Reason” means:

 

(i) any failure by the Company to comply with any of the provisions of Section
4(b) of this Agreement, other than an isolated, insubstantial and inadvertent
failure not occurring in bad faith and which is remedied by the Company promptly
after receipt of notice thereof given by the Employee;

 

(ii) any purported termination by the Company of the Employee’s employment
otherwise than as expressly permitted by this Agreement; or

 

(iii) any failure by the Company to comply with and satisfy Section 11(c) of
this Agreement.

 

For purposes of this Section 5(c), any good faith determination of “Good Reason”
made by the Employee shall be conclusive.

 

(d) Notice of Termination. Any termination by the Company for Cause or by the
Employee for Good Reason shall be communicated by Notice of Termination to the
other party hereto given in accordance with Section 12(b) of this Agreement. For
purposes of this Agreement, a “Notice of Termination” means a written notice
which (i) indicates the specific termination provision in this Agreement relied
upon, (ii) sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Employee’s employment under the
provision so indicated and (iii) if the Date of Termination (as defined below)
is other than the date of receipt of such notice, specifies the termination date
(which date shall be not more than fifteen (15) days after the giving of such
notice). The failure by the Employee to set forth in the Notice of Termination
any fact or circumstance which contributes to a showing of Good Reason shall not
waive any right of the Employee hereunder or preclude the Employee from
asserting such fact or circumstance in enforcing his rights hereunder.

 

5



--------------------------------------------------------------------------------

(e) Date of Termination. “Date of Termination” means the date of receipt of the
Notice of Termination or any later date specified therein, as the case may be;
provided, however, that (i) if the Employee’s employment is terminated by the
Company other than for Cause or Disability, the Date of Termination shall be the
date on which the Company notifies the Employee of such termination and (ii) if
the Employee’s employment is terminated by reason of death or Disability, the
Date of Termination shall be the date of death of the Employee or the Disability
Effective Date, as the case may be.

 

6. Obligations of the Company upon Termination.

 

(a) Death. If the Employee’s employment is terminated by reason of the
Employee’s death, this Agreement shall terminate without further obligations to
the Employee’s legal representatives under this Agreement, other than those
obligations accrued or earned and vested (if applicable) by the Employee as of
the Date of Termination, including, for this purpose (i) the Employee’s full
annual Base Salary through the Date of Termination at the rate in effect on the
Date of Termination or, if higher, at the highest annual rate in effect at any
time from the 90-day period preceding the Effective Date through the Date of
Termination (the “Highest Base Salary”), (ii) the product of the Annual Bonus
paid to the Employee for the last full fiscal year and a fraction, the numerator
of which is the number of days in the current fiscal year through the Date of
Termination, and the denominator of which is 365 and (iii) any compensation
previously deferred by the Employee (together with accrued interest thereon, if
any) and not yet paid by the Company and any accrued vacation pay not yet paid
by the Company (such amounts specified in clauses (i), (ii) and (iii) are
hereinafter referred to as “Accrued Obligations”). All such Accrued Obligations
shall be paid to the Employee’s estate or beneficiary, as applicable, in a lump
sum in cash within 30 days of the Date of Termination. Anything in this
Agreement to the contrary notwithstanding, the Employee’s family shall be
entitled to receive benefits at least equal to the most favorable benefits
provided by the Company and any of its subsidiaries to surviving families of
employees of the Company and such subsidiaries under such plans, programs,
practices and policies relating to family death benefits, if any, in accordance
with the most favorable plans, programs, practices and policies of the Company
and its subsidiaries in effect at any time during the 90-day period immediately
preceding the Effective Date or, if more favorable to the Employee and/or the
Employee’s family, as in effect on the date of the Employee’s death with respect
to other key employees of the Company and its subsidiaries and their families.

 

(b) Disability. If the Employee’s employment is terminated by reason of the
Employee’s Disability, this Agreement shall terminate without further
obligations to the Employee, other than those obligations accrued or earned and
vested (if applicable) by the Employee as of the Date of Termination, including
for this purpose, all Accrued Obligations. All such Accrued Obligations shall be
paid to the Employee in a lump sum in cash within 30 days of the Date of
Termination. Anything in this Agreement to the contrary notwithstanding, the
Employee shall be entitled after the Disability Effective Date to receive
disability and other benefits at least equal to the most favorable of those
provided by the Company and its subsidiaries to disabled employees and/or their
families in accordance with such plans, programs, practices and policies of the
Company and its subsidiaries in effect at any time during the 90-day period
immediately preceding the Effective Date or, if more favorable to the Employee
and/or

 

6



--------------------------------------------------------------------------------

the Employee’s family, as in effect at any time thereafter with respect to other
key employees of the Company and its subsidiaries and their families.

 

(c) Cause; Other than for Good Reason. If the Employee’s employment shall be
terminated for Cause, this Agreement shall terminate without further obligations
to the Employee other than the obligation to pay to the Employee the Highest
Base Salary through the Date of Termination plus the amount of any compensation
previously deferred by the Employee (together with accrued interest thereon, if
any). If the Employee terminates employment other than for Good Reason, this
Agreement shall terminate without further obligations to the Employee, other
than those obligations accrued or earned and vested (if applicable) by the
Employee through the Date of Termination, including for this purpose, all
Accrued Obligations. All such Accrued Obligations shall be paid to the Employee
in a lump sum in cash within 30 days of the Date of Termination.

 

(d) Good Reason; Other Than for Cause or Disability. If, during the Employment
Period, the Company shall terminate the Employee’s employment other than for
Cause, Disability, or death or if the Employee shall terminate his employment
for Good Reason:

 

(i) the Company shall pay to the Employee in a lump sum in cash within 30 days
after the Date of Termination the aggregate of the following amounts:

 

A. to the extent not theretofore paid, the Employee’s Highest Base Salary
through the Date of Termination; and

 

B. the product of (x) the greater of the Annual Bonus paid or payable
(annualized for any fiscal year consisting of less than twelve full months or
for which the Executive has been employed for less than twelve full months) to
the Executive for the most recently completed fiscal year during the Employment
Period, if any, or the average bonus (annualized for any fiscal year consisting
of less than twelve full months or with respect to which the Executive has been
employed by the Company for less than twelve full months) paid or payable to the
Executive by the Company and its affiliated companies in respect of the three
fiscal years immediately preceding the fiscal year in which the Effective Date
occurs (the “Average Annual Bonus”), such greater amount being hereafter
referred to as the “Highest Annual Bonus,” and (y) a fraction, the numerator of
which is the number of days in the current fiscal year through the Date of
Termination, and the denominator of which is 365;

 

C. the product of (x) two and (y) the sum of (i) the Highest Base Salary and
(ii) the Average Annual Bonus; and

 

D. in the case of compensation previously deferred by the Employee, all amounts
previously deferred (together with accrued interest thereon, if any) and not yet
paid by the Company, and any accrued vacation pay not yet paid by the Company;
and

 

(ii) for two years after the Date of Termination, or such longer period as any
plan, program, practice or policy may provide, the Company shall continue
benefits to the Employee and/or the Employee’s family at least equal to those
which would have been provided to them as if the Employee’s employment had not
been terminated, in accordance with the most

 

7



--------------------------------------------------------------------------------

favorable employee welfare benefit plans (as such term is defined in Section
3(1) of the Employee Retirement Income Security Act of 1974, as amended) of the
Company and its subsidiaries (including health insurance and life insurance)
during the 90-day period immediately preceding the Effective Date or, if more
favorable to the Employee, as in effect at any time thereafter with respect to
other key employees and their families, and for purposes of eligibility for
retiree benefits pursuant to such employee welfare benefit plans, the Employee
shall be considered to have remained employed for such two-year period and to
have retired on the last day of such period.

 

7. Non-exclusivity of Rights. Nothing in this Agreement shall prevent or limit
the Employee’s continuing or future participation in any benefit, bonus,
incentive or other plans, programs, policies or practices, provided by the
Company or any of its subsidiaries and for which the Employee may qualify, nor
shall anything herein limit or otherwise affect such rights as the Employee may
have under any stock option, restricted stock, stock appreciation right, or
other agreements with the Company or any of its subsidiaries. Amounts which are
vested benefits or which the Employee is otherwise entitled to receive under any
plan, policy, practice or program of the Company or any of its subsidiaries at
or subsequent to the Date of Termination shall be payable in accordance with
such plan, policy, practice or program provided, however, that in the event the
terms of any such plan, policy, practice or program concerning the payment of
benefits thereunder shall conflict with any provision of this Agreement, the
terms of this Agreement shall take precedence but only if and to the extent the
payment would not adversely affect the tax exempt status (if applicable) of any
such plan, policy, practice or program and only if the employee agrees in
writing that such payment shall be in lieu of any corresponding payment from
such plan, policy, practice or program.

 

8. Full Settlement. The Company’s obligation to make the payments provided for
in this Agreement and otherwise to perform its obligations hereunder shall not
be affected by any set-off, counterclaim, recoupment, defense or other claim,
right or action which the Company may have against the Employee or others. In no
event shall the Employee be obligated to seek other employment or take any other
action by way of mitigation of the amounts payable to the Employee under any of
the provisions of this Agreement. The Company agrees to pay, to the full extent
permitted by law, all legal fees and expenses which the Employee may reasonably
incur as a result of any contest (regardless of the outcome thereof) by the
Company or others of the validity or enforceability of, or liability under, any
provision of this Agreement or any guarantee of performance thereof (including
as a result of any contest by the Employee about the amount of any payment
pursuant to Section 9 of this Agreement), plus in each case interest at the
applicable Federal rate provided for in Section 7872(f)(2) of the Internal
Revenue Code of 1986, as amended (the “Code”).

 

9. Certain Limitations on Payments by the Company. Notwithstanding any other
provision of this Agreement to the contrary, if tax counsel selected by the
Company and reasonably acceptable to the Employee determines that any portion of
any payment under this Agreement would constitute an “excess parachute payment”
under Section 280G of the Internal Revenue Code, then the payments to be made to
the Employee under this Agreement shall be reduced (but not below zero) such
that the value of the aggregate payments that the Employee is entitled to
receive under this Agreement and any other agreement or plan or program of the

 

8



--------------------------------------------------------------------------------

Company shall be one dollar ($1) less than the maximum amount of payments which
the Employee may receive without becoming subject to the tax imposed by Section
4999 of the Internal Revenue Code.

 

10. Certain Employee Covenants.

 

(a) Confidential Information. The Employee shall hold in a fiduciary capacity
for the benefit of the Company all secret or confidential information, knowledge
or data relating to the Company or any of its subsidiaries, and their respective
businesses, which shall have been obtained by the Employee during the Employee’s
employment by the Company or any of its subsidiaries and which shall not be or
become public knowledge (other than by acts by the Employee or his
representatives in violation of this Agreement). After termination of the
Employee’s employment with the Company, the Employee shall not, without the
prior written consent of the Company, communicate or divulge any such
information, knowledge or data to anyone other than the Company and those
designated by it. In no event shall an asserted violation of the provisions of
this subsection (a) constitute a basis for deferring or withholding any amounts
otherwise payable to the Employee under this Agreement.

 

(b) Covenant Not To Compete. At all times during the Employee’s employment by
the Company or any of its subsidiaries and for one year following termination of
the Employee’s employment, the Employee shall not, unless acting with the prior
written consent of the Company, directly or indirectly (i) own, manage, operate,
finance, join, control or participate in the ownership, management, operation,
financing or control of, or be associated as an officer, director, employee,
partner, principal, agent, representative, consultant or otherwise with, or use
or permit his name to be used in connection with, any profit or not-for-profit
business or enterprise which at any time during such period designs,
manufactures, assembles, sells, distributes or provides products (or related
services) in competition with those designed, manufactured, assembled, sold,
distributed or provided, or under active development, by the Company (including
all future developments in and improvements on such products and services) in
any part of the world or (ii) offer or provide employment to, interfere with or
attempt to entice away from either of the Company, either on a full-time or
part-time or consulting basis, any person who then currently is, or who within
one year prior thereto had been, employed by the Company; or (iii) directly or
indirectly, solicit the business of, or do business with, any customer,
supplier, or prospective customer or supplier of the Company with whom the
Employee had direct or indirect contact or about whom the Employee may have
acquired any knowledge while employed by the Company; provided, however, that
this provision shall not be construed to prohibit the ownership by the Employee
of not more than 2% of any class of securities of any corporation which is
engaged in any of the foregoing businesses that has a class of securities
registered pursuant to the Securities Exchange Act of 1934. If the Employee’s
spouse engages in any of the restricted activities set forth in the preceding
sentence, the Employee shall be deemed to have indirectly engaged in such
activities in violation of this covenant. This provision shall be extended at
the option of the Company, for a period of time equal to all periods during
which the Employee is in violation of the foregoing covenant not to compete and
to extend the covenant not to compete to run from the date any injunction may be
issued against the Employee, should that occur, to enable the Company to receive
the full benefit of the covenant not to compete agreed to herein by the Employee

 

9



--------------------------------------------------------------------------------

(c) Rights and Remedies Upon Breach. It is recognized that the services to be
rendered under this Agreement by the Employee are special, unique and of
extraordinary character. If the Employee breaches, or threatens to commit a
breach of, any of the provisions of Section 10(a) or 10(b) (the “Covenants”),
then the Company and/or any of its affiliates shall have the following rights
and remedies, each of which shall be independent of the other and severally
enforceable, and all of which rights and remedies shall be in addition to, and
not in lieu of, any other rights and remedies available to the Company under law
or in equity:

 

(i) Specific Performance. The right and remedy to have the Covenants
specifically enforced by any court having equity jurisdiction, including
obtaining an injunction to prevent any continuing violation thereof, it being
acknowledged and agreed that any such breach or threatened breach will cause
irreparable injury to the Company and that money damages will be difficult to
ascertain and will not provide adequate remedy to the Company.

 

(ii) Severability of Covenants. If any of the Covenants, or any part thereof,
are hereafter construed to be invalid or unenforceable in any jurisdiction, the
same shall not affect the remainder of the Covenants or the enforceability
thereof in any other jurisdiction, which shall be given full effect, without
regard to the invalidity or unenforceability in such other jurisdiction.

 

(iii) Blue-Pencilling. If any of the Covenants, or any part thereof, are held to
be unenforceable because of the duration of such provision or the geographical
scope covered thereby, the parties agree that the court making such
determination shall have the power to reduce the duration or geographical scope
of such provision and, in its reduced form, such provision shall then be
enforceable and shall be enforced; provided, however, that the determination of
such court shall not affect the enforceability of the Covenants in any other
jurisdiction.

 

(d) Assignability. The Employee specifically acknowledges and agrees that in the
event the Company should undergo any change in ownership or change in structure
or control, or should the Company transfer some or all of its assets to another
entity, the Covenants contained herein and the right to enforce the Covenants
may be assigned by the Company to any company, business, partnership, individual
or entity, and that the Employee will continue to remain bound by the Covenants.

 

11. Successors.

 

(a) This Agreement is personal to the Employee and without the prior written
consent of the Company shall not be assignable by the Employee otherwise than by
will or the laws of descent and distribution. This Agreement shall inure to the
benefit of and be enforceable by the Employee’s legal representatives.

 

10



--------------------------------------------------------------------------------

 

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.

 

(c) The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.

 

12. Miscellaneous.

 

(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware, without reference to principles of conflict of
laws. The captions of this Agreement are not part of the provisions hereof and
shall have no force and effect.

 

(b) All notices and other communications hereunder shall be in writing and shall
be given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:

 

                                  If to the Employee:                           
      

Carl Lillequist

18807 135th Ave. S.E.

Renton, WA 98058

                                 

If to the Company:

 

Huttig Building Products, Inc.

P.O. Box 1041

Chesterfield, MO 63017

Attention: Secretary

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

 

(c) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.

 

(d) The Company may withhold from any amounts payable under this Agreement such
federal, state or local taxes as shall be required to be withheld pursuant to
any applicable law or regulation.

 

11



--------------------------------------------------------------------------------

(e) The Employee’s failure to insist upon strict compliance with any provision
hereof shall not be deemed to be a waiver of such provision or any other
provision thereof.

 

(f) This Agreement contains the entire understanding of the Company and the
Employee with respect to the subject matter hereof. This Agreement may not be
amended or modified otherwise than by a written agreement executed by the
parties hereto or their respective successors and legal representatives.

 

(g) The Employee and the Company acknowledge that the employment of the Employee
by the Company is “at will,” and, prior to the Effective Date, may be terminated
by either the Employee or the Company at any time. Upon a termination of the
Employee’s employment or prior to the Effective Date, there shall be no further
rights under this Agreement.

 

IN WITNESS WHEREOF, the Employee has hereunto set his hand and, pursuant to the
authorization from its Board of Directors, the Company has caused these presents
to be executed in its name on its behalf, all as of the day and year first above
written.

 

EMPLOYEE

/s/    Carl A. Liliequist

--------------------------------------------------------------------------------

Carl A. Liliequist

--------------------------------------------------------------------------------

[Print name]

HUTTIG BUILDING PRODUCTS, INC.

By:

 

/s/    Barry J. Kulpa

--------------------------------------------------------------------------------

    Title:                                          

 

12